DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (2008/0072289) in view of Glouche et al (2019/0289463) and Hjelm et al (2013/0339512) further in view of Yu et al (2020/0236546) or Yang (2018/0294976). 
Regarding claim 1.  Aoki teaches a method executed by a computer software program installed in a mobile information terminal having implemented therein a SIM (Subscriber Identity Module) provided by a telecommunications carrier, 
said computer software program allowing or restricting the mobile information terminal’s mobile data communication according to a setting, said mobile data communication being provided via the SIM card; and
said computer software program causing the mobile information terminal to send an existence signal, indicating that the program is being executed, to a data communication control server of the telecommunications carrier in response to a predetermined existence confirmation command (0017-0020 – mobile terminal has a monitoring program product which transmits information at predefined intervals to the server, so the server can determine if information on the mobile terminal has been rewritten, 0021 – server causes the mobile terminal to send a response signal (e.g., existence signal) and if no there is no response, the server transmits a message to the mobile device for inhibiting the communication, 0060-0061 – the mobile terminal has a monitoring program product that periodically transmits the unique signal to the server 0067-0068 – mobile device notifies network when the address of the mobile device has been rewritten and the server prohibits the mobile device from using the network), and
wherein if the data communication control server does not receive the existence signal from the program sent in response to the existence confirmation command, the data communication control server sends a command to stop the mobile data communication by the SIM to a mobile network connection controller independently, regardless of the setting (0017-0020 – mobile terminal has a monitoring program product which transmits information at predefined intervals to the server, so the server can determine if information on the mobile terminal has been rewritten, 0021 – server causes the mobile terminal to send a response signal (e.g., existence signal) and if no there is no response, the server transmits a message to the mobile device for inhibiting the communication, 0060-0061 – the mobile terminal has a monitoring program product that periodically transmits the unique signal to the server and/or the server side transmits the request, 0067-0068 – mobile device notifies network when the address of the mobile device has been rewritten and the server prohibits the mobile device from using the network by sending a reset packet or an end packet to the mobile device).
	Aoki does not explicitly show the mobile device having a SIM.
	Glouche teaches the server verifies an IoT device by sending a challenge in an SMS message to the IoT device over the telephony network, instead of over the Internet, for example.  In this manner, the server may verify that it is securely sending the authentication challenge to the correct communication device by using the unique 0035, 0053, 0057-0059) which leads to dual-network authentication (0031-0034, 0041, 0043) wherein the dual-network authentication significantly improves the security of the system (0049), as well as, improve the speed and efficiency of network authentication (0050).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki to include a SIM card in the IoT device as taught by Glouche thereby enabling the server to send an authentication challenge to the correct communication device by using the unique identifier of the IoT device’s SIM card and in response the IoT device can automatically respond to the SMS challenge using another network such as the TCP/IP network, for cross or dual-channel authentication.
	Aoki in view of Glouche do not teach allowing or restricting the mobile data communication of the mobile information terminal according to a setting (e.g., a location).
	Hjelm teaches server provides MCIM (e.g., eSIM) that includes position information (e.g., setting) (0056, 0077).  Hjelm teaches insert allowed routes (as chains of coordinates) (e.g., setting(s)) into the eSIM and if the UE diverges from the route (e.g., setting), its connectivity will be revoked (0095).  Hjelm teaches position (e.g., setting) of the UE can be used in the eSIM to bind the eSIM to a specific area.  This can, for instance, be used to prevent unauthorized usage of the UE, or allocated radio and other resources specific eSIM based in area and subscription (0114).
Hjelm teaches subscription server controls wherein the subscriber identity module is disabled when position indicates (e.g., according to a setting) the 0008-0009) and policy enforcer may be arranged to constrain access of the subscriber identity module when the position indicates the mobile device is outside of the calculated area.  Constraining access can for instance include one or more of limiting bandwidth, restricting network traffic in terms of nodes (e.g., internet protocol addresses) are made available (0010).  The step of restricting operation may comprise disabling the subscriber identity module (0015).  The restricting operation of the mobile device can be to disable the subscriber identity module, and a less restrictive restriction can for example be to constrain access by performing one or more of the following:  limiting bandwidth, restricting network traffic in terms of what nodes are made available (0051).  The subscription server shown in figure 3 wherein server receives a request for a subscriber identity module (0053 – step 30).  The server then obtains location rule (0054 – step 31).  These rules have been created previously (0071 – e.g., according to a setting) as part of the subscription of the owner of the subscriber identity module (e.g., an electronic transferable subscriber identity module such as an MCIC – 0044).  The server then obtains a calculated authorized area (0055 – step 32).  The server then generates the electronic transferable subscriber identity module (0056 – step 33).  The server sends the electronic transferable subscriber identity module to the mobile device (0057 – step 34).  The server obtains the position of the mobile device (0058 – step 35, 0082).  The server determines whether the mobile device is outside of the calculated area (0059 – step 36, 0083).  If the mobile device is outside the calculated area, the method continues to restrict operation (0059 – step 37, 0085).  In restricting operation (0059 – step 37), operation of the mobile device is restricted.  This can be for example 0060).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki in view of Glouche to enable the server to determine the location of the mobile device as taught by Hjelm in order to enable the server to allow or restrict the mobile device based on its location.
Regarding RCE dated 2/18/2022.  Aoki in view of Glouche and Hjelm do not teach sending a command independently, regardless of the setting 
Yu teaches using a Local Profile Assistant (LPA) wherein the LPA provides a function of interacting with the eSIM.  By using the LPA, the user can manage a profile downloaded to the eSIM, for example, perform an operation such as enabling, disabling (e.g., stop command), or deletion on the profile (0094).  A remote server may be responsible for remote profile management, that is, the server may execute a remote management request (e.g., command) of an operator, and send a remote management request (e.g., command) to an eSIM that downloads and installs a profile of the operator.  The remote management request (e.g., command) includes enabling, disabling (e.g., stop command), deletion, examination on a status (e.g., existence) of the eSIM (0095).
Yang teaches using a Local Profile Assistant (LPA) (0033 – LPA can be located in the UE or can be present in the eUICC).  Yang teaches Remote SIM Provisioning (RSP) to remotely send commands to eSIM (0004-0005) in conjunction with using Public/Private Keys (0007) and a Digital Letter of Approval (DLOA) which is used to determine whether a given application can be deployed to a particular eSIM 0008).  Yang teaches the server receives, from the UE, a UE DLOA (e.g., existence signal).  The server determines whether the DLOA is linked to an eSIM.  If the linkage is positively found, the server sends an application to the eSIM (e.g., message and/or command sent to UE).  If the eSIM is not known to be linked to the device (e.g. no existence signal), then no application is provided to the UE (e.g., no message and/or command sent to UE.  In other words, the eSIM is not provisioned with any profile(s) needed for communication.) (0032).  Yang at figure 3 and 0033 teaches server receives a DLOA (e.g., existence signal).  Yang teaches eSIM uses a private key of a PKI public key-private key pair associated with the eSIM (0038-0039).  The server cryptographically verifies that the signature included in the signed device information was created by a private key associated with the eSIM and the server also verifies that the eSIM is linked to the UE (0040).  The server sends a compliance information request (e.g., existence signal) to the UE (0042).  The server receives a response message (e.g., existence signal) including the DLOA (0042).  The server parses an eSIM identifier from the response message (e.g., existence signal) (0042).  The server parses a device ID from the response message (e.g, existence signal) (0042).  The server determines whether there is a link between the eSIM identifier from the message (e.g., existence signal) and the stored eSIM identifier obtained from the database (0042).  If there is a link (e.g., existence), the server proceeds with the provisioning an application to the eSIM (0042).  If there is no link (e.g., NO existence), the server simply stops the provisioning (e.g., stop eSIM communication) (0042). 
It would have been extremely obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki in view of Glouche and remotely sends commands (e.g., independently, regardless of the setting) to the eSIM thereby controlling communication functions of the UE no matter where the UE is located (e.g., independently, regardless of the setting).
Regarding claim 5.  Aoki teaches a data communication control server for communicating with a computer software program installed in a mobile information terminal having implemented therein a SIM (Subscriber Identity Module) provided by a telecommunications carrier, ,
said computer software program configured to allow or restrict the mobile information terminal’s mobile data communication itself according to a setting, said mobile data communication being provided by the SIM card,
wherein the computer software program causes the mobile information terminal to send an existence signal, indicating that the program is being executed, to a data communication control server of the telecommunications carrier in response to a predetermined existence confirmation command (0017-0020 – mobile terminal has a monitoring program product which transmits information at predefined intervals to the server, so the server can determine if information on the mobile terminal has been rewritten, 0021 – server causes the mobile terminal to send a response signal (e.g., existence signal) and if no there is no response, the server transmits a message to the 0060-0061 – the mobile terminal has a monitoring program product that periodically transmits the unique signal to the server and/or the server side transmits the request, 0067-0068 – mobile device notifies network when the address of the mobile device has been rewritten and the server prohibits the mobile device from using the network), and 
wherein if the data communication control server does not receive the existence signal from the program sent in response to the existence confirmation command, the data communication control server sends a command to stop the mobile data communication by the SIM to a mobile network connection controller independently, regardless of the setting (0017-0020 – mobile terminal has a monitoring program product which transmits information at predefined intervals to the server, so the server can determine if information on the mobile terminal has been rewritten, 0021 – server causes the mobile terminal to send a response signal (e.g., existence signal) and if no there is no response, the server transmits a message to the mobile device for inhibiting the communication, 0060-0061 – the mobile terminal has a monitoring program product that periodically transmits the unique signal to the server and/or the server side transmits the request, 0067-0068 – mobile device notifies network when the address of the mobile device has been rewritten and the server prohibits the mobile device from using the network by sending a reset packet or an end packet to the mobile device).
Aoki does not explicitly show the mobile device having a SIM.
	Glouche teaches the server verifies an IoT device by sending a challenge in an SMS message to the IoT device over the telephony network, instead of over the 0035, 0053, 0057-0059) which leads to dual-network authentication (0031-0034, 0041, 0043) wherein the dual-network authentication significantly improves the security of the system (0049), as well as, improve the speed and efficiency of network authentication (0050).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki to include a SIM card in the IoT device as taught by Glouche thereby enabling the server to send an authentication challenge to the correct communication device by using the unique identifier of the IoT device’s SIM card and in response the IoT device can automatically respond to the SMS challenge using another network such as the TCP/IP network, for cross or dual-channel authentication.
Aoki in view of Glouche do not teach allowing or restricting the mobile data communication of the mobile information terminal according to setting.
Hjelm teaches server provides MCIM (e.g., eSIM) that includes position information (e.g., setting) (0056, 0077).  Hjelm teaches insert allowed routes (as chains of coordinates) (e.g., setting(s)) into the eSIM and if the UE diverges from the route (e.g., setting), its connectivity will be revoked (0095).  Hjelm teaches position (e.g., setting) of the UE can be used in the eSIM to bind the eSIM to a specific area.  This can, for instance, be used to prevent unauthorized usage of the UE, or allocated radio and other resources specific eSIM based in area and subscription (0114).
subscriber identity module is disabled when position indicates (e.g., according to a setting) the mobile device is outside of a calculated authorized area (0008-0009) and policy enforcer may be arranged to constrain access of the subscriber identity module when the position indicates the mobile device is outside of the calculated area.  Constraining access can for instance include one or more of limiting bandwidth, restricting network traffic in terms of nodes (e.g., internet protocol addresses) are made available (0010).  The step of restricting operation may comprise disabling the subscriber identity module (0015).  The restricting operation of the mobile device can be to disable the subscriber identity module, and a less restrictive restriction can for example be to constrain access by performing one or more of the following:  limiting bandwidth, restricting network traffic in terms of what nodes are made available (0051).  The subscription server shown in figure 3 wherein server receives a request for a subscriber identity module (0053 – step 30).  The server then obtains location rule (0054 – step 31).  These rules have been created previously (0071 – e.g., according to a setting) as part of the subscription of the owner of the subscriber identity module (e.g., an electronic transferable subscriber identity module such as an MCIC – 0044).  The server then obtains a calculated authorized area (0055 – step 32).  The server then generates the electronic transferable subscriber identity module (0056 – step 33).  The server sends the electronic transferable subscriber identity module to the mobile device (0057 – step 34).  The server obtains the position of the mobile device (0058 – step 35, 0082).  The server determines whether the mobile device is outside of the calculated area (0059 – step 36, 0083).  If the mobile device is outside the calculated area, the 0059 – step 37, 0085).  In restricting operation (0059 – step 37), operation of the mobile device is restricted.  This can be for example be implemented by disabling the electronically transferrable subscriber identity module, or restrict data bandwidth (0060).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki in view of Glouche to enable the server to determine the location of the mobile device as taught by Hjelm in order to enable the server to allow or restrict the mobile device based on its location.
Regarding RCE dated 2/18/2022.  Aoki in view of Glouche and Hjelm do not teach sending a command independently, regardless of the setting 
Yu teaches using a Local Profile Assistant (LPA) wherein the LPA provides a function of interacting with the eSIM.  By using the LPA, the user can manage a profile downloaded to the eSIM, for example, perform an operation such as enabling, disabling (e.g., stop command), or deletion on the profile (0094).  A remote server may be responsible for remote profile management, that is, the server may execute a remote management request (e.g., command) of an operator, and send a remote management request (e.g., command) to an eSIM that downloads and installs a profile of the operator.  The remote management request (e.g., command) includes enabling, disabling (e.g., stop command), deletion, examination on a status (e.g., existence) of the eSIM (0095).
Yang teaches using a Local Profile Assistant (LPA) (0033 – LPA can be located in the UE or can be present in the eUICC).  Yang teaches Remote SIM Provisioning (RSP) to remotely send commands to eSIM (0004-0005) in conjunction 0007) and a Digital Letter of Approval (DLOA) which is used to determine whether a given application can be deployed to a particular eSIM (0008).  Yang teaches the server receives, from the UE, a UE DLOA (e.g., existence signal).  The server determines whether the DLOA is linked to an eSIM.  If the linkage is positively found, the server sends an application to the eSIM (e.g., message and/or command sent to UE).  If the eSIM is not known to be linked to the device (e.g. no existence signal), then no application is provided to the UE (e.g., no message and/or command sent to UE.  In other words, the eSIM is not provisioned with any profile(s) needed for communication.) (0032).  Yang at figure 3 and 0033 teaches server receives a DLOA (e.g., existence signal).  Yang teaches eSIM uses a private key of a PKI public key-private key pair associated with the eSIM (0038-0039).  The server cryptographically verifies that the signature included in the signed device information was created by a private key associated with the eSIM and the server also verifies that the eSIM is linked to the UE (0040).  The server sends a compliance information request (e.g., existence signal) to the UE (0042).  The server receives a response message (e.g., existence signal) including the DLOA (0042).  The server parses an eSIM identifier from the response message (e.g., existence signal) (0042).  The server parses a device ID from the response message (e.g, existence signal) (0042).  The server determines whether there is a link between the eSIM identifier from the message (e.g., existence signal) and the stored eSIM identifier obtained from the database (0042).  If there is a link (e.g., existence), the server proceeds with the provisioning an application to the eSIM (0042).  If there is no link (e.g., NO existence), the server simply stops the provisioning (e.g., stop eSIM communication) (0042). 
remotely sends commands (e.g., independently, regardless of the setting) to the eSIM thereby controlling communication functions of the UE no matter where the UE is located (e.g., independently, regardless of the setting).
Regarding claims 2 and 6.  Aoki teaches wherein the existence confirmation command is received from the data communication control server, and wherein if the data communication control server does not receive the existence signal from the program sent in response to the existence confirmation command within a certain time period, the data communication control server sends a command to the mobile network connection controller to stop data communication by the SIM (0017-0020 – mobile terminal has a monitoring program product which transmits information at predefined intervals to the server, so the server can determine if information on the mobile terminal has been rewritten, 0021 – server causes the mobile terminal to send a response signal (e.g., existence signal) and if no there is no response, the server transmits a message to the mobile device for inhibiting the communication, 0060-0061 – the mobile terminal has a monitoring program product that periodically transmits the unique signal to the server and/or the server side transmits the request, 0067-0068 – mobile device notifies network when the address of the mobile device has been rewritten and the server prohibits the mobile device from using the network by sending a reset packet or an end packet to the mobile device).
regular time intervals, the data communication control server sends a command to the mobile network connection controller to stop data communication by the SIM (0017-0020 – mobile terminal has a monitoring program product which transmits information at predefined intervals to the server, so the server can determine if information on the mobile terminal has been rewritten, 0021 – server causes the mobile terminal to send a response signal (e.g., existence signal) and if no there is no response, the server transmits a message to the mobile device for inhibiting the communication, 0060-0061 – the mobile terminal has a monitoring program product that periodically transmits the unique signal to the server and/or the server side transmits the request, 0067-0068 – mobile device notifies network when the address of the mobile device has been rewritten and the server prohibits the mobile device from using the network by sending a reset packet or an end packet to the mobile device).
Regarding claim 4.  Aoki teaches generating, by a data communication control module, a command regarding data communication control based on an event detected within the mobile information terminal; and sending, by the data communication control module, the command to the data communication control server (0019-0020 – mobile terminal has a monitoring program product stored  and transmits an occurrence notification of a predefined event to the server, 0086 – wherein the when a predetermined event occurs).
Regarding claims 8 and 10.  Aoki in view of Glouche do not teach a method and a data communication control server, wherein the program allows or restricts the mobile data communication of the mobile information terminal by the SIM card based on a location signal of the mobile information terminal.
Hjelm teaches subscription server controls wherein the subscriber identity module is disabled when position indicates the mobile device is outside of a calculated authorized area (0008-0009) and policy enforcer may be arranged to constrain access of the subscriber identity module when the position indicates the mobile device is outside of the calculated area.  Constraining access can for instance include one or more of limiting bandwidth, restricting network traffic in terms of nodes (e.g., internet protocol addresses) are made available (0010).  The step of restricting operation may comprise disabling the subscriber identity module (0015).  The restricting operation of the mobile device can be to disable the subscriber identity module, and a less restrictive restriction can for example be to constrain access by performing one or more of the following:  limiting bandwidth, restricting network traffic in terms of what nodes are made available (0051).  The subscription server shown in figure 3 wherein server receives a request for a subscriber identity module (0053 – step 30).  The server then obtains location rule (0054 – step 31).  These rules have been created previously (0071 – e.g., according to a setting) as part of the subscription of the owner of the subscriber identity module (e.g., an electronic transferable subscriber identity module such as an MCIC – 0044).  The server then 0055 – step 32).  The server then generates the electronic transferable subscriber identity module (0056 – step 33).  The server sends the electronic transferable subscriber identity module to the mobile device (0057 – step 34).  The server obtains the position of the mobile device (0058 – step 35, 0082, 0074 – If finer granularity is desired, server can send a request to the mobile device to position itself using GPS, 0087 – The mobile device forwards its position to the server and the server compares the mobile device location.  If there is an inconsistency the electronic transferable subscriber identity module is revoked).  The server determines whether the mobile device is outside of the calculated area (0059 – step 36, 0083).  If the mobile device is outside the calculated area, the method continues to restrict operation (0059 – step 37, 0085).  In restricting operation (0059 – step 37), operation of the mobile device is restricted.  This can be for example be implemented by disabling the electronically transferrable subscriber identity module, or restrict data bandwidth (0060).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki in view of Glouche to enable the server query the mobile device for its GPS location as taught by Hjelm in order to enable the server to allow or restrict the mobile device based on its GPS location.
Regarding claims 9 and 11.  Aoki in view of Glouche do not teach a method and a data communication control server, wherein the program controls bandwidth of the mobile data communication of the mobile information terminal by the SIM card.
Hjelm teaches subscription server controls wherein the subscriber identity module is disabled when position indicates the mobile device is outside of a 0008-0009) and policy enforcer may be arranged to constrain access of the subscriber identity module when the position indicates the mobile device is outside of the calculated area.  Constraining access can for instance include one or more of limiting bandwidth, restricting network traffic in terms of nodes (e.g., internet protocol addresses) are made available (0010).  The step of restricting operation may comprise disabling the subscriber identity module (0015).  The restricting operation of the mobile device can be to disable the subscriber identity module, and a less restrictive restriction can for example be to constrain access by performing one or more of the following:  limiting bandwidth, restricting network traffic in terms of what nodes are made available (0051).  The subscription server shown in figure 3 wherein server receives a request for a subscriber identity module (0053 – step 30).  The server then obtains location rule (0054 – step 31).  These rules have been created previously (0071) as part of the subscription of the owner of the subscriber identity module (e.g., an electronic transferable subscriber identity module such as an MCIC – 0044).  The server then obtains a calculated authorized area (0055 – step 32).  The server then generates the electronic transferable subscriber identity module (0056 – step 33).  The server sends the electronic transferable subscriber identity module to the mobile device (0057 – step 34).  The server obtains the position of the mobile device (0058 – step 35, 0082).  The server determines whether the mobile device is outside of the calculated area (0059 – step 36, 0083).  If the mobile device is outside the calculated area, the method continues to restrict operation (0059 – step 37, 0085).  In restricting operation (0059 – step 37), operation of the mobile device is restricted.  or restrict data bandwidth (0060).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki in view of Glouche to enable the server to determine the location of the mobile device as taught by Hjelm in order to enable the server to restrict data bandwidth based on mobile device location.
Response to Arguments
2.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---((2014/0155052) Glover teaches an application that runs on the SIM card, for example, a small software program run on the SIM.  The SIM card is a micro controller capable of executing algorithms required to manage UE services and operations.  The SIM Toolkit Applications (STA) communicates with a server application that controls the user of certain services depending on the location of the UE (0033, 0036).  Glover teaches using SIM Attention or AT commands for remotely controlling the eSIM (e.g., independently, regardless of the setting) (0037).  The server may send DISABLE COMMANDS to the eSIM that will disable services (e.g., a command to stop the UE data communication by the SIM) wherein the disable process is accomplished by executing logic on the SIM card (0043).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/Primary Examiner, Art Unit 2646